EXHIBIT B to Note Purchase Agreement FORM OF PARTICIPATION AGREEMENT CONFIDENTIAL:Subject to Restrictions on Dissemination Set Forth in Section7 of this Agreement PARTICIPATION AGREEMENT [] Dated as of [], 2009 Among CONTINENTAL AIRLINES, INC., Owner, and WILMINGTON TRUST COMPANY, Not in its individual capacity except as expressly provided herein, but solely as Mortgagee, Subordination Agent under the Intercreditor Agreement and Pass Through Trustee under the Pass Through Trust Agreement One Boeing Model [] Aircraft Bearing Manufacturer’s Serial No.[] and U.S.
